DETAILED ACTION

Response to Amendment
The Amendment filed 2/04/2021 has been entered. Claims 2 remain pending in the application. Claim 1 was cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding claim 2, lines 3-4, “having a longitudinal direction corresponding to a front side of the slicing machine facing a user” should be “having a longitudinal direction corresponding to a front side of the slicing machine”. In order to avoid the confusion that “a user” is required in the claim. 
Regarding claim 2, lines 5-7, “the duct having a longitudinal direction corresponding to an advancing direction of the foodstuff block, a first duct region and a second duct region” should be “the duct having a longitudinal direction, a first duct .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Siller (DE 102010045823 A1) in view of MHS (DE 4431808 C2).
Regarding claim 1, Siller teaches a method for cutting a foodstuff block (see Figure 1), the method comprising: 
providing a slicing machine (the device in Figure 2) having a longitudinal direction (see annotated Figure 2 of Siller. Examiner notes as applicant disclosed in the last paragraph of page 5, longitudinal direction does not need to be the longest side of the slicing device) corresponding to a front side (12) of the slicing machine (see Figure 1), the slicing machine comprising a circular blade (34) for slicing the foodstuff block and a duct (the assembly of 20 and 24) for receiving the foodstuff block (see Figure 2), the duct having a longitudinal direction corresponding to an advancing direction of the foodstuff block (the advancing direction is the same as the longitudinal direction, see annotated Figure 2), a first duct region (see annotated 
arranging the longitudinal direction of the duct so as to extend approximately perpendicular (approximately is considered the same as roughly in the specification, paragraph 4 in page 10 of the application, which are all considered to be manufacturing tolerance) to the longitudinal direction of the slicing machine (as noted above, the longitudinal direction of the slicing machine is along the wall 12 in Figure 2 and the longitudinal direction of the duct is along the wall 28, therefore considered as perpendicular); 
aligning the longitudinal direction of the duct to be horizontal relative to a horizontal axis (see Figure 1 and 2); and
inserting the foodstuff block into the first duct region(see Figure 2).

    PNG
    media_image1.png
    516
    975
    media_image1.png
    Greyscale

Siller fails to clearly teach a user is standing and facing the front side of the slicing machine and inserting the foodstuff block into the duct from the front side of the slicing 
Examiner notes that the device of Siller is an open duct device (see Figures 1-2), one of ordinary skill in the art can understand that a user can stand in front of the device with respect to Figure 1 in order to load the device with the foodstuff block, or the user can also stand in front of the device with respect to Figure 2 in order to load the device with the foodstuff block. 
Therefore, it would have been obvious to a person of ordinary skill in the art to try to have the user standing and loading the foodstuff block in front of the front side of the device (i.e. in front of Figure 2), in an attempt to provide a way to load the foodstuff block on to the cutting device, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp. Furthermore, Examiner notes that one of ordinary skill in the art understand that there is always a design need for multiple ways of accessing the same device in case one of the ways is blocked off, and currently there are finite number of ways that the foodstuff block can be loaded onto the device. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions). 
MHS teaches a vertical duct food cutter including a slicing machine comprising a circular blade (16) for slicing the foodstuff block and a duct (the assembly of 30) for receiving the 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Siller to change the food movement system to allow the drawing of the foodstuff block rearward with a transport slide over the slot and past the circular blade into the second duct region without cutting the foodstuff block; pushing the foodstuff block forward with the transport slide past the circular blade while cutting the foodstuff block with the circular blade to provide a cut slice pack in the first duct region, as taught by MHS, in order to allow even cutting of each slice in the food block (page 5, paragraph 6 of the translation of MHS).

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/12/2021/EVAN H MACFARLANE/Examiner, Art Unit 3724